 


109 HR 2353 IH: Common Sense Indian Gambling Reform Act
U.S. House of Representatives
2005-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2353 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2005 
Mr. Rogers of Michigan (for himself, Mr. Ehlers, Mr. Hoekstra, Mr. Wolf, Mr. Boustany, Mrs. Johnson of Connecticut, Mr. Dent, Mr. Herger, Mr. Shays, and Mr. Pitts) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To make technical corrections to the Indian Gaming Regulatory Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Common Sense Indian Gambling Reform Act.  
2.Background investigations and approval of financial interests 
(a)Background investigations 
(1)Gaming investorsSection 7(b)(3) of the Indian Gaming Regulatory Act (25 U.S.C. 2706(b)(3)) is amended to read as follows: 
 
(3)shall conduct or cause to be conducted background investigations on the 10 persons or entities with the highest financial interest (such as loans, debt-based financing, financial backing for equipment or other startup or operation costs, and other financial interests as determined by the Commission) in a gaming operation regulated by the Commission and such other background investigations as may be necessary;. 
(2)Tribal gaming officialsSection 11(b)(2)(F)(i) of the Indian Gaming Regulatory Act (25 U.S.C. 2710(b)(2)(F)(i)) is amended— 
(A)by striking conducted on the first place it appears and inserting conducted by the Commission on tribal gaming commissioners, key tribal gaming commission employees, and; and  
(B)by striking such officials and their management and inserting such individuals. 
(b)Approval of financial interestsSection 6 of the Indian Gaming Regulatory Act (25 U.S.C. 2705) is amended— 
(1)in paragraph (3), by striking ; and and inserting a semicolon; 
(2)in paragraph (4), by striking the period and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(4)approve financial interests between the 10 persons or entities with the highest financial interest (such as loans, debt-based financing, financial backing for equipment or other startup or operation costs, and other financial interests as determined by the Commission) and a gaming operation regulated by the Commission.. 
(c)Commission fundingSection 18(a)(2)(B) of the Indian Gaming Regulatory Act (25 U.S.C. 2717(a)(2)(B)) is amended by striking $8,000,000 and inserting $16,000,000.    
3.Declaration of intent to game on trust lands 
(a)Class II gamingSection 11(b)(1) of the Indian Gaming Regulatory Act (25 U.S.C. 2710(b)(1)) is amended— 
(1) in subparagraph (A), by striking and at the end; 
(2)in subparagraph (B), by striking the period and inserting ; and; and 
(3)by adding at the end the following new subparagraph: 
 
(C) 
(i)conducted on lands taken into trust before the date of the enactment of this subparagraph; or 
(ii)conducted on lands taken into trust after the date of the enactment of this subparagraph only if the application requesting that the land be taken into trust stated that the Indian tribe intended to conduct gaming activities on such land.. 
(b)Class III gamingSection 11(d)(1) of the Indian Gaming Regulatory Act (25 U.S.C. 2710(d)(1)) is amended— 
(1)in subparagraph (B), by striking and at the end; 
(2)in subparagraph (C), by striking the period and inserting ; and; and 
(3)by adding at the end the following new subparagraph: 
 
(D) 
(i)conducted on lands taken into trust before the date of the enactment of this subparagraph; or 
(ii)conducted on lands taken into trust after the date of the enactment of this subparagraph only if the application requesting that the land be taken into trust stated that the Indian tribe intended to conduct gaming activities on such land.. 
4.Clarification regarding conditions required for exception to gaming restrictions on certain land Section 20(b)(1)(A) of the Indian Gaming Regulatory Act (25 U.S.C. 2719(b)(1)(A)) is amended— 
(1)by striking appropriate State and local officials, including officials of other nearby Indian tribes and inserting officials of any State or local government or Indian tribe with jurisdiction over land located within 50 miles of the land proposed to be taken into trust; and 
(2)by striking and would not be detrimental to the surrounding community and inserting and, after conducting an economic impact study, determines that a gaming establishment on newly acquired lands would not have a negative economic impact on business, government, or Indian tribes within a 50 mile radius of the land proposed to be taken into trust or be otherwise detrimental to the community with such 50 mile radius. 
5.Approval of compacts by StateSection 11(d) of the Indian Gaming Regulatory Act (25 U.S.C. 2710(d)) is amended by adding at the end the following new paragraph: 
 
(10)For the purposes of State approval under this subsection, the term State shall mean the Governor of the State and the legislative body of the State.. 
6.Restriction on gaming 
(a)AmendmentsSection 20 of the Indian Gaming Regulatory Act (25 U.S.C. 2719) is amended— 
(1)by amending paragraph (1) of subsection (b) to read as follows: 
 
 
(1) 
(A)Subsection (a) shall not apply to Indian land of an Indian tribe if each of the conditions in subparagraph (B) are satisfied and the Indian tribe— 
(i)was newly recognized after October 17, 1988 (including those newly recognized under the Federal Acknowledgement Process at the Bureau of Indian Affairs);  
(ii)was restored by legislation, court decree, or any other process after having been terminated by Federal law; or 
(iii)on the date of the enactment of subsection (e), had no lands held in trust by the United States for the benefit of the Indian tribe, no reservation, and no lands held by the Indian tribe subject to restriction by the United States against alienation over which the Indian tribe exercised governmental power. 
(B)The conditions referred to in subparagraph (A) are the following: 
(i)The Secretary determines that the lands acquired in trust for the benefit of the Indian tribe for the purposes of gaming are lands within the State where the Indian tribe has its primary geographic, social, and historical nexus to the land. 
(ii)The Secretary determines that the proposed gaming activity is in the best interest of the Indian tribe, its tribal members, and would not be detrimental to the surrounding community. 
(iii)The State, city, county, town, parish, village, and other general purpose political subdivisions of the State with authority over land that is concurrent or contiguous to the lands acquired in trust for the benefit of the Indian tribe for the purposes of gaming approve. ; and 
(2)by adding at the end the following new subsection: 
 
(e)Notwithstanding any other provision of this Act, an Indian tribe may conduct gaming regulated by this Act on only one contiguous parcel of Indian lands. Such Indian lands must be located where that Indian tribe has its primary geographic, social, and historical nexus and within the State or States where the Indian tribe is primarily located.. 
(b)Statutory constructionThe amendments made by subsection (a) shall be applied prospectively. Compacts or other agreements that govern gaming regulated by the Indian Gaming Regulatory Act that were in effect on the date of the enactment of this Act shall not be affected by the amendments made by subsection (a). 
 
